NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3947
                                       ___________

                                  WILLIAM R. JONES,
                                            Appellant

                                             v.

        UNKNOWN D.O.C. BUS DRIVER AND TRANSPORTATION CREW,
                  in their personal and professional capacity;
           SUPERINTENDENT PITTSBURGH SCI; CAPT. MOHRING
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (W.D. Pa. No. 2-16-cv-01174)
                      District Judge: Honorable Arthur J. Schwab
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 16, 2017

        Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges

                            (Opinion filed: November 8, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       William R. Jones is a former Pennsylvania prisoner proceeding pro se. In August

2016, Jones commenced this civil rights action in the United States District Court for the

Western District of Pennsylvania alleging that, in late 2013, while he was being

transported between SCI Pine Grove and SCI Smithfield, a Department of Corrections

(DOC) bus driver violated his constitutional rights in several respects. Specifically, Jones

alleged that on the way to SCI Pine Grove, the bus driver harassed and threatened him in

retaliation for his having spoken to another inmate on the bus, and intentionally switched

his property box—which included his legal materials—with the other inmate’s. He

further alleged that on the way back to SCI Smithfield, the bus driver placed him in the

segregation cage for “no other reason than his malicious pleasure and to psychologically

intimidate [Jones].” (Compl. 3, Doc. No. 3) (punctuation altered). Based on these

allegations, Jones claimed that he had been denied access to the courts and that his rights

under the First, Fifth, and Eighth Amendments had been violated.

       The District Court granted Jones’s request to proceed in forma pauperis and

screened the complaint under 28 U.S.C. § 1915(e)(2)(B). The District Court initially

referred the complaint to a Magistrate Judge who recommended that it be dismissed as

time-barred. Following Jones’s objections, however, the District Court determined that

Jones’s claims were timely and proceeded to consider whether he had stated a claim on

which relief could be granted. See § 1915(e)(2)(B)(ii). Upon review, the District Court

concluded that he had not. The District Court then considered whether to afford Jones a

chance to cure the deficiencies in his complaint, but determined that amendment would
                                             2
be futile. See Fletcher–Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247,

251 (3d Cir. 2007) (“[I]n civil rights cases district courts must offer amendment—

irrespective of whether it is requested—when dismissing a case for failure to state a claim

unless doing so would be inequitable or futile.”); see also Alston v. Parker, 363 F.3d 229,

235 (3d Cir. 2004); Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

Accordingly, by order entered September 30, 2016, the District Court dismissed the

complaint. Jones now appeals from the District Court’s order.1

       We will vacate the District Court’s order. While we agree with the District Court

that Jones’s initial pro se pleading was insufficient, we cannot agree that amendment

necessarily would have been futile—that is, that Jones could not include additional

factual allegations to cure the pleading deficiencies. For example, although the District

Court correctly noted that Jones had not alleged sufficient injury to support an access-to-

the-courts claim, we see no reason why he should not have been permitted to provide

additional details regarding the injury he suffered as a result of the bus driver’s actions.

See Lewis v. Casey, 518 U.S. 343, 351 (1996) (stating that a plaintiff seeking damages

for the denial of access to the courts must show that the alleged deprivation of legal

material led to an actual injury, that is, “the loss or rejection of a legal claim”). Indeed,

Jones includes several additional facts in his brief on appeal, noting, for instance, that as a

result of the bus driver’s actions, he was forced “to go to court without [his] legal papers,

1
 We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review of the District
Court’s dismissal of Jones’s complaint under § 1915(e)(2)(B). See Allah v. Seiverling,
229 F.3d 220, 223 (3d Cir. 2000).
                                           3
which stop[ped him] from presenting [his] argument for [his] post-conviction motion,”

causing him to lose his post-conviction motion “forever.” (Br. 8.) In light of this

contention, Jones should be permitted an opportunity to set forth additional allegations to

state an access-to-the-courts claim, as well as any other claims he previously pleaded and

still wishes to pursue. This is particularly so given that Jones’s objections to the Report

and Recommendation reasonably focused on the Magistrate Judge’s timeliness analysis

rather than the viability of his claims.

       Accordingly, we will vacate the District Court’s judgment and remand this matter

for further proceedings consistent with this opinion.




                                              4